DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumpf, US 2013/0241267.
	Kumpf discloses the claimed invention including positioning a first end of each of a plurality of bristle tufts (3) into a tuft plate (14), the tuft plate comprising a plurality of cavities (15) each configured to receive at least one of the plurality of bristle tufts (Figures 14-23); applying a force (Pf4), via profile plate (17), to a second end of each of the plurality of bristle tufts (Figure 21, paragraph 0069), wherein the profile plate comprises a predetermined shape complementary to a desired profile configuration of the bristle tufts (paragraph 0067); and applying heat to each of the first ends of the plurality of bristle tufts via a die plate (die plate 19, heat applied via element 16 and heating device 7, paragraph 0069) comprising at least one cavity configured to receive at least one of the plurality of the first ends of the bristle tufts (cavity 20, see Figures 18-19) at a temperature sufficient to at least partially melt each of the first ends into the cavity (as shown in Figure 23, see paragraph 0069), wherein each of the plurality of bristle tufts adopts the shape of the cavity (Figure 22). Regarding claim 2, the force is applied via the profile plate until one or more of the plurality of bristles achieves a predetermined length between the die plate and the profile plate to form the desired profile configuration (paragraph 0027). Regarding claim 3, the at least one cavity of the die plate comprises a channel (21) configured to receive excess melted bristle tuft (see Figures 19 and 23, also paragraph 0071). Regarding claim 4, there is a step of cooling the die plate until the first ends of the plurality of bristle tufts solidify (via device 8, Figure 22; paragraphs 0007-0010 and 0070). Regarding claim 9, there is a system for manufacturing comprising a tuft plate (14) comprising a plurality of tuft plate cavities (15) each configured to receive a bristle or bristle tuft (3); a profile plate comprising a predetermined shape complementary to a desired final profile configuration of the bristle tufts (17), wherein the profile plate is configured to apply a force to a second end of a bristle or bristle tuft positioned within the tuft plate (paragraphs 0027 and 0067), and a die plate (19) comprising at least one die plate cavity (20) configured to receive a first end of a bristle or bristle tuft positioned within the tuft plate (Figures 18-23). Regarding claim 10, the at least one cavity of the die plate comprises a channel configured to receive excess melted bristle tuft (21, see Figures 19 and 23, also paragraph 0071). Regarding claim 11, the die plate is further configured to cool the melted first ends of the plurality of bristle tufts until the melted first ends solidify (via device 8, Figure 22; paragraphs 0007-0010 and 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumpf, US 2013/0241267 in view of Dengler et al., US 2018/0289140.
	Kumpf discloses all elements previously mentioned above, including disclosing a step of molding plastic around the first ends of the bristle tufts that at least partially encompasses the shaped first ends of the plurality of bristle tufts (paragraph 0072). Kumpf does not disclose that the plastic is thermoplastic elastomer to create an elastomeric matrix. 
	Dengler et al. teach a similar brush head and method of manufacture wherein the method similarly applies heat to a proximal end of tufts and a pushing force to the free end of the tufts (see method set forth in a diagram in Figure 3), and further includes that the first ends of the bristle tufts have plastic molded around them to create an elastomeric matrix that at least partially encompasses the shaped first ends (step 260, Figure 3; paragraph 0046) in order to provide a high tuft and bristle retention in a finished brush head (paragraph 0029). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kumpf so that thermoplastic elastomer creates an elastomeric matrix at least partially encompassing the first ends of the tufts, as taught by Dengler et al., so as to provide a finished product of a brush head that has high bristle and tuft retention.
Allowable Subject Matter
3.	Claims 5-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or teaches the invention of claims 5-7 and 12-13. In particular, the method and system of Kumpf secures the bristle tufts to the die plate such that they are not removable or include a step of removing the shaped first ends of the plurality of bristle tufts from the die plate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




lcg